Case 1:13-cr-00487-CBA Document 661 Filed 03/04/19 Page 1 of 3 PageID #: 7977
                                                                  FILED
                                                               IN CLERK'S OFFICE
                                                         US DISTRICT COURT E.D.N.Y.

                                                        * NAR Oii aol? *
                                                                                                                  /9
                              du                                     LYN OFFICE


                                                                       ^


                                                Elilo^n b/7/                          ■^os:^ ■ €■                              S
                                                              ^ g Hfe.                                 X




                                           I,                 A            SiVM              ^ it44^.P- '^khT<i^
         11


                              r^l^.
                    tOvfk^ _6f Ag^Ssali'ilS      j'sJli'd
         ■"'U^tiaSLJilMiJ &yA mifi A^ 22SS p/itv
                                                                                                                              /       -   »'■?1




              -5^ »C                        ^/i.         ^                .'              I. '             T'^^r- ,
                                      'f                                       L
         ^
         -€aU An              iAM


        ■/«3^- Ci^c^irC- A a-!. (ty^A.

          ^        ^                              I                                                 *' ^     ^


                                            iaac.^..5idLt.5?si_ l-^S
                       i-r-                                     -:.:--li^,-.^^^^^^
                                                                                                      .1
                                                                          ^l5fCf/l h f}
                                                                          .I".—. yA . * r K*' * '
                                                                                                     /       0Ay?A\ *CyP
                                                                                                             i j £*•' '-i^ £>■ '^'"
Case 1:13-cr-00487-CBA Document 661 Filed 03/04/19 Page 2 of 3 PageID #: 7978

                                        ^yicrtyK?:0!-H(i    '■
                                    ot DiaiajGi. coftHi mm-%;



                                                                                O'Wflff/
                                               qAl




                                                      ■SA
I ■       i




       ■T-w;.
                                                                            Case 1:13-cr-00487-CBA Document 661 Filed 03/04/19 Page 3 of 3 PageID #: 7979




      ,:...-4^f. w -MCVW^aiSMIci-
                                                           -V   '-f'} r t
                                               '-oa-..:i
        ' l!   (;l   ' ' '■' *•   ''   ' '-'
